Citation Nr: 0126014	
Decision Date: 11/07/01    Archive Date: 11/13/01

DOCKET NO.  98-15 164	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 10 
percent for lumbosacral strain from August 4, 1997, to 
October 28, 1998.  

2.  Entitlement to a disability evaluation in excess of 40 
percent for lumbosacral strain.  

3.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

William W. Berg, Counsel


INTRODUCTION

The veteran served on active duty from August 1957 to August 
1960 and from May 1961 to December 1966.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.  A rating decision dated in December 1998 increased 
the evaluation for the service-connected lumbosacral strain 
to 40 percent disabling, effective from October 28, 1998, the 
date of a VA examination that identified increased low back 
pathology.  The issues have therefore been framed as set 
forth on the title page of this decision.  

In August 2001, the veteran gave sworn testimony before the 
undersigned Board member sitting at the RO.  A transcript of 
that hearing is of record.  The matter is now before the 
Board for appellate consideration.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.  

2.  Prior to October 28, 1998, the service-connected 
lumbosacral strain was manifested by moderate limitation of 
motion of the lumbar spine, back pain, and minimal muscle 
spasm.  

3.  The service-connected lumbosacral strain is currently 
productive of no more than severe impairment; unusual or 
exceptional disability factors due solely to the service-
connected low back disorder are not shown.  

4.  The veteran has two years of college education and 
training in welding at a technical college.  He has work 
experience as a pipe fitter and welder and last worked full 
time in July 1997.  

5.  The veteran's service-connected lumbosacral strain, his 
only service-connected disability, is not so severe as to 
preclude him from securing or following any type of 
substantially gainful employment consistent with his 
education and occupational background.  


CONCLUSIONS OF LAW

1.  The criteria for a 20 percent evaluation for lumbosacral 
strain from August 4, 1997, to October 28, 1998, have been 
met.  38 U.S.C.A. §§ 1155, 5107(b) (West 1991 & Supp. 2001); 
38 C.F.R. §§ 4.7, 4.71a, diagnostic codes 5292, 5295 (2001).  

2.  The criteria for a disability evaluation in excess of 40 
percent for lumbosacral strain from October 28, 1998, have 
not been met.  38 U.S.C.A. §§ 1155, 5107(b) ; 38 C.F.R. §§ 
3.321(b)(1), 4.71a, diagnostic codes 5292, 5295.  

3.  The criteria for a TDIU have not been met.  38 U.S.C.A. 
§§ 1155, 5107(b); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16, 
4.19 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096.  This 
legislation provides, among other things, for VA assistance 
to claimants under certain circumstances.  38 U.S.C.A. § 
5103A (West Supp. 2001).  On August 29, 2001, the final rules 
to amend VA adjudication regulations to implement the 
provisions of the VCAA were published in the Federal 
Register.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).  Where laws or regulations change after a claim 
has been filed or reopened and before the administrative or 
judicial process has been concluded, the version most 
favorable to the appellant will apply unless Congress 
provided otherwise or has permitted the Secretary of Veterans 
Affairs to do otherwise and the Secretary has done so.  
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  
Accordingly, the provisions of the VCAA and the new 
regulations must be applied to the veteran's claims.  

After reviewing the claims file, the Board finds that there 
has been essential compliance with the notice and assistance 
provisions of the new statutes and regulations with regard to 
the issues before the Board.  The evidence of record includes 
the veteran's service medical records, his post service 
treatment reports, and reports of VA examinations and 
examinations for Social Security disability benefits, as well 
as statements by the veteran and his representative and 
testimony by the veteran.  The record is replete with written 
arguments by and on behalf of the veteran.  The Board notes 
that there is no real dispute over the facts in this case; 
the veteran has been examined on a number of recent 
occasions.  The essential dispute is over the extent to which 
his current back symptoms are in fact attributable to his 
service-connected lumbosacral strain.  Opinions in this 
regard have been provided by at least two VA examiners with 
expertise in orthopedics and rheumatology.  

Furthermore, the Board concludes that the veteran and his 
representative have been adequately notified of the 
applicable laws and regulations setting forth the criteria 
for entitlement to the benefits sought.  The Board concludes 
that the discussions in the rating decisions, statements of 
the case, supplemental statements of the case, and the RO's 
letters to the veteran have informed him and his 
representative of the information and evidence necessary to 
warrant entitlement to the benefits sought such that there 
has been compliance with VA's notification requirements under 
the VCAA and the final rules.  

Thus, under the circumstances of this case, a remand would 
serve no useful purpose.  See Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426,430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the appellant in 
this case.  Further development of the claim and further 
expending of VA's resources are not warranted.  

The record shows that a rating decision dated in December 
1997 granted service connection for lumbosacral strain and 
evaluated the disability as 10 percent disabling under 
Diagnostic Code 5295, effective from the date of receipt of 
the claim on August 4, 1997.  Service connection was also 
denied for rheumatoid arthritis of the lumbosacral spine and 
for diffuse disc bulging at L3-4, L4-5, scar formation at L5-
S1, indenting on the thecal sac and compromised neural 
foramina at L4-5 and L5-S1 with bilateral S1 radiculopathy 
and peripheral neuropathy.  The veteran disagreed with the 
evaluation assigned, and this appeal ensued.  

The veteran's claim for a higher evaluation for low back 
disability is an original claim that was placed in appellate 
status by his disagreement with the initial rating award.  In 
these circumstances, the rule in Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994) ("Where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary importance"), is not applicable to the assignment of 
an initial rating for a disability following an initial award 
of service connection for that disability.  Rather, at the 
time of an initial rating, separate ratings may be assigned 
for separate periods of time based on the facts found - a 
practice known as "staged" ratings.  Fenderson v. West, 12 
Vet. App. 119, 126 (1999).  

Factual Background

The record shows that the veteran was separated from service 
in December 1966 by reason of physical disability due to 
lumbosacral strain, which was found to be manifested by only 
slight subject symptoms.  

A VA progress note dated in July 1997 shows that the veteran 
was then seen complaining of severe pain in the lower 
extremities.  An examination was positive for sciatica.  A CT 
scan revealed spurs, especially at L4-5 and L5-S1, impinging 
on the thecal sac.  Spinal stenosis at L5-S1 was assessed.  

The following day, the veteran was admitted to a VA medical 
center for physical therapy.  On examination at admission, 
there was tenderness of the spine along the entire length, 
especially in the cervical and lumbar regions without any 
bony abnormalities.  Sensation was diminished in the lower 
lumbar region.  There was minimal muscle spasm in the 
paralumbar muscles.  The range of motion in all the major 
joints "was within acceptable range."  

When evaluated by a VA rheumatologist in late August 1997, it 
was reported that the veteran was status post 17 days of 
intensive inpatient rehabilitation and that he felt improved 
by 10 percent.  He had a TENS unit for home use.  Medications 
included Voltaren, Elavil and Tylenol.  On examination, the 
veteran had L5-S1 and L4-5 spurs with neuroforaminal 
narrowing with no disc herniation.  Spinal stenosis was 
assessed.

On VA examination of the spine in September 1997, the veteran 
complained of chronic low back pain that was continuous.  He 
reported that coughing increased the pain and that the pain 
radiated to both lower extremities.  On examination, he 
walked with a cane and limp to the right.  He had a 
lumbosacral corset in place.  There was a sebaceous cyst over 
the right paraspinals, with mild tenderness over the lower 
paraspinals bilaterally.  The straight leg raising was 
positive bilaterally for pain in the knees and thighs at 10 
degrees.  He was unable to walk on his heels and tiptoes.  
There were no fixed deformities of the spine.  He had forward 
flexion of the lumbar spine to 30 degrees; backward extension 
to 25 degrees; left lateroflexion to 20 degrees; and right 
lateroflexion to 20 degrees with pain.  He did not want to 
attempt rotation of his lumbar spine due to pain.  He had 
decreased sensation on the lateral aspect of both ankles.  
The ankle jerk was decreased bilaterally.  

On a VA examination of the muscles in September 1997, the 
veteran complained that his continuous back pain radiated to 
both lower extremities.  He further complained that due to 
his back pain, he was unable to sleep for prolonged periods 
of time, could not stand for a long time, could not lift 
weights, and could not kneel or squat.  On examination, no 
tissue loss or scars were noted.  Muscle strength was 
considered to be in the "fair + range."  The veteran did 
not attempt to perform range of motion studies due to pain.  
There was no evidence of muscle hernia.  Laboratory studies 
were negative for ANA (antinuclear antibody) or the 
Rheumatoid Factor.  

The diagnoses were chronic low back pain secondary to diffuse 
disc bulging at L3-4, L4-5, scar formation at L5-S1, 
indenting on the thecal sac and compromised neural foramina 
at L4-5 and L5-S1; bilateral S1 radiculopathy clinically; and 
peripheral neuropathy by electromyographic and nerve 
conduction velocity studies.  

In September 1997, the veteran was accepted into the pain 
management group conducted by VA.  When seen at a VA 
outpatient clinic in November 1997, the assessment was 
degenerative disc disease of the entire axial skeleton.  

VA electrodiagnostic testing (EMG/NCV studies) in December 
1997 confirmed the presence of peripheral neuropathy but 
found no evidence of any radiculopathy in the lumbar region.  
When seen in the outpatient clinic in April 1998, the 
assessment was chronic back pain secondary to degenerative 
joint disease of the spine, disc bulging, and compromised 
neural foramina.  

In June 1998, the veteran was evaluated in the VA 
rehabilitation medicine service clinic.  His chief complaint 
was chronic low back pain with exacerbation.  He also 
complained of pain and burning down the right lower extremity 
to the foot.  There was no history of diabetes, but there was 
a history of a bulging disc.  There was no recent history of 
injury.  He was using a wheelchair for assisted ambulation.  
X-rays of the spine were said to show severe degenerative 
joint disease with an unstable spine in the thoracic region, 
and spondylolisthesis with spurs.  

Rajesh Gulati, M.D. examined the veteran, in September 1998, 
when the veteran complained of pain in his back.  It was 
reported that the veteran had worked for many years following 
service as a plumber and fitter.  In 1990, he had a lot of 
pain and went to a VA hospital, where he underwent a work-up.  
He was diagnosed with lumbar stenosis and was prescribed 
analgesics.  He said that he returned to work in 1992 and 
continued to work until 1996.  

Although he has been prescribed non-steroidal anti-
inflammatory derivatives and other pain medications, the 
veteran said that he refused to take them and took only 
Tylenol when his pain became unbearable.  On examination, his 
gait was slightly abnormal.  There was no muscle atrophy in 
either of his extremities.  He had some paravertebral muscle 
spasm at L4-5, and range of motion was severely restricted.  
He could not bend.  His reflexes were 2+ bilaterally. His 
power was 5/5 in all four extremities, although he complained 
of pain when his lower extremities were tested.  There were 
no sensory or motor deficits.  

The veteran was unable to walk without assistance and used a 
walking cane.  He could not walk on his heels and toes.  He 
was unable to squat and get up on his own without assistance.  
He could not bend and touch his toes with his fingers.  The 
pertinent impression was lumbar spinal stenosis.  The 
physician was of the opinion that the veteran would have 
significant impairment in doing work-related activities such 
as lifting, carrying, and handling heavy weights.  He also 
had problems with walking, sitting or standing for prolonged 
periods.  

On VA orthopedic examination in October 1998, the veteran 
reported that his back began to hurt badly about six years 
previously and that he had had to stop work as a pipe fitter 
and welder.  He said that he was told that he had new bone 
growth on his spine and that it had his legs were "all 
messed up with spurs on . . . S1, L4 and L5.  They say that I 
have neuroforaminal narrowing and this was on a computed 
tomography scan done at Tuskegee."  He complained of pain, 
weakness, stiffness, fatigability and lack of endurance in 
his back.  Treatment was with Voltaren, Elavil and Tylenol.  
He also complained of flare-ups, which were precipitated by 
walking.  He said that his feet felt as though they were "on 
fire."  His complaints were alleviated by rest.  

The examiner estimated that there was a 15 percent increase 
in additional limitation of motion or functional impairment 
during the flare-up.  He reported that he wore a back brace 
and used a cane all of the time and that he had not worked in 
two years.  On examination, his height was 5 feet, 9 inches, 
and he weighed 178 pounds.  The examiner indicated that the 
spine was painful on motion and that the motion stopped when 
his pain began.  The examiner stated that it was not possible 
to state to what extent, if any, the range of motion of the 
spine, or spinal function, was additionally limited by pain, 
fatigue, weakness, or lack of endurance following repetitive 
use or during flare-ups.  However, there was marked evidence 
of painful motion, spasm, weakness and tenderness.  

The examiner reported that the veteran had a postural 
abnormality in that he was "flexed forward" to 16 degrees.  
However, the musculature of the back was satisfactory.  His 
knee jerk was 2+ on the right and 1+ on the left.  The ankle 
jerk was 1+ on the right and was absent on the left.  The 
veteran had forward flexion to 22 degrees; backward extension 
to 10 degrees; right lateroflexion to 26 degrees, and left 
lateroflexion to 16 degrees.  The diagnosis was degenerative 
joint disease of the lumbosacral spine, confirmed by X-rays, 
with loss of function due to pain.  The X-rays of the 
lumbosacral spine did not, however, visualize any evidence of 
fracture or dislocation.  

On VA general medical examination at that time, the veteran 
complained that his feet and legs would cramp and get numb if 
he walked 100 yards, which was relieved by sitting down.  He 
also complained that his right hip hurt all of the time and 
that he had pain in his neck and shoulders.  Otherwise, his 
health was good.  He stated that he had not worked in two 
years.  On examination, he walked slowly and painfully and 
used a cane.  He had forward flexion of the lumbar spine to 
20 degrees; backward extension to 10 degrees; right lateral 
rotation to 15 degrees; and left lateral rotation to 20 
degrees.  Motor, sensory and reflex function appeared to be 
normal.  The diagnoses were lumbar spinal stenosis, and 
degenerative joint disease of the cervical and lumbar spine, 
and the hips, confirmed by X-rays.  

On a VA orthopedic examination in April 2000, the veteran 
complained of pain in his low back and numbness in his back.  
He was on Tylenol - two tablets as needed - for pain, which 
helped to some extent.  He said that he had constant pain in 
his low back.  Walking and standing aggravated the pain.  
Bending, walking and standing for a long time are painful.  
He walked with a cane.  He used a lumbosacral spine corset as 
needed.  Although he had a history of injury to his low back 
in service, he had undergone no back surgery.  

The veteran was unable to bend or lift weights.  On 
examination, he had forward flexion of the lumbar spine to 60 
degrees; backward extension to 25 degrees; lateroflexion to 
30 degrees, bilaterally; and rotation to 30 degrees, 
bilaterally.  According to the examiner, the veteran 
expressed pain at 50 degrees of flexion; 25 degrees of 
extension; 30 degrees of lateroflexion, bilaterally; and at 
30 degrees of rotation, bilaterally.  Bending and lifting 
weights were painful.  He had mild tenderness over the right 
lower paraspinals.  He walked with a cane.  He had decreased 
sensation in the lower extremities.  X-rays were interpreted 
as showing mild lumbar spondylosis with anterior marginal 
spurs and degenerative desiccated disc at L5-S1.  

The diagnoses were chronic low back pain secondary to diffuse 
disc bulging at L3-4 and L4-5; compromised neural foramina at 
L4-5 and L5-S1; bilateral S1 radiculopathy; peripheral 
neuropathy; degenerative disc at L5-S1; and mild lumbar 
spondylosis with anterior marginal spurs.  The examiner noted 
that he had thoroughly reviewed the claims file, including 
the service medical records, and was of the opinion that the 
veteran's current back condition was not related to the 
lumbosacral strain sustained while in service.  

Analysis

Disability evaluations are determined by the application of a 
schedule of ratings that is based on average impairment of 
earning capacity in civil occupations.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities.  Where there is a question as to which 
of two evaluations is to be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

Under the rating schedule, slight limitation of motion of the 
lumbar segment of the spine warrants a 10 percent evaluation; 
a 20 percent evaluation requires moderate limitation of 
motion.  A 40 percent evaluation is warranted where severe 
limitation of motion is shown.  38 C.F.R. § 4.71a, Diagnostic 
Code 5292.  

Under Code 5295, a noncompensable evaluation is warranted for 
lumbosacral strain where there are only slight subjective 
symptoms.  A 10 percent evaluation requires characteristic 
pain on motion.  A 20 percent evaluation is warranted for 
lumbosacral strain where there is muscle spasm on extreme 
forward bending and unilateral loss of lateral spine motion 
in a standing position.  A 40 percent evaluation requires 
severe lumbosacral strain with listing of the whole spine to 
the opposite side, a positive Goldthwait's sign, marked 
limitation of forward bending in a standing position, loss of 
lateral motion with osteoarthritic changes, or narrowing or 
irregularity of the joint space.  A 40 percent evaluation is 
also warranted if only some of these manifestations are 
present if there is also abnormal mobility on forced motion.  
38 C.F.R. § 4.71a, Diagnostic Code 5295.  

A.  Evaluation of lumbosacral strain for the period from 
August 4, 1997, to October 28, 1998

The veteran is service connected for a low back disorder upon 
which is superimposed much more severe low back pathology 
arising years after service and found by all medical 
professionals who have expressed an opinion, to be unrelated 
thereto.  The dispositive issue is to what extent the 
veteran's current back problems actually result from his 
service-connected low back disability, as it is a basic rule 
of evaluating disabilities that the use of manifestations not 
resulting from service-connected disease or injury is to be 
avoided in establishing the service-connected evaluation.  
38 C.F.R. § 4.14 (2001).  

In this case, the veteran was discharged from service more 
than a quarter century before his initial claim for 
compensation benefits for a ruptured disc in the lower back 
with chronic arthritis was received.  More than 30 years 
elapsed before his back pathology was objectively 
demonstrated on VA examination in September 1997.  He filed 
his claim after a long career in a field that necessarily 
involved considerable physical exertion.  In describing his 
basic duties to the Social Security Administration, the 
veteran stated that his work involved lifting and moving pipe 
that weighed on average 60 to 100 pounds.  

However, when he was discharged from service in 1966 by 
reason of physical disability, it was found that he had only 
slight symptoms associated with his diagnosed lumbosacral 
strain.  Although he had been hospitalized on a number of 
occasions in service for his back complaints, the treating 
physicians noted few objective findings to match the 
veteran's complaints and, toward the end of his service, were 
of the opinion that he had a large functional overlay to his 
symptoms.  His last inservice hospitalization in July and 
August 1966 culminated in a diagnosis of lumbosacral strain, 
which was felt to be mild.  This was likewise the conclusion 
of the physical evaluation board that considered his case in 
October 1966.  

Thus when the RO considered his claim in December 1997 and 
granted service connection for lumbosacral strain, it rated 
the disorder at 10 percent disabling because it was clear 
from the objective findings that most if not all of the 
veteran's low back pathology was unrelated to his service-
connected low back disorder.  The 10 percent rating was based 
on characteristic pain on motion under Diagnostic Code 5295, 
but it is important to note that the veteran's chronic low 
back pain was attributed by examiners in September 1997 to 
nonservice-connected low back disorders.  The September 1997 
VA examination also revealed what amounted to severe 
limitation of motion of the lumbar spine on forward flexion 
and rotation, but this, finding must be viewed in the context 
of the findings that at least most of his symptomatology was 
unrelated to the service connected disability.  

In addition, the examinations in September 1997 did not 
reflect findings of muscle spasm or unilateral loss of 
lateral spine motion in a standing position.  Minimal muscle 
spasm in the paralumbar muscles had been noted the month 
before when VA hospitalized the veteran for physical therapy.  

The evidence of record leads the Board to the conclusion that 
during the period from August 4, 1997, to October 28, 1998, 
the veteran had symptoms of moderate limitation of motion of 
the lumbar spine and muscle spasm that in all likelihood 
cannot be disassociated from his service-connected 
lumbosacral strain.  However, the Board is equally of the 
opinion that symptoms of severe lumbosacral strain were not 
shown or more nearly approximated, see 38 C.F.R. § 4.7, 
because most of the veteran's low back pathology had been 
attributed to nonservice-connected factors such as spinal 
stenosis, degenerative joint disease, and disc disease.  In 
weighing the evidence, the Board concludes that such signs or 
symptoms of severe lumbosacral strain as listing of the whole 
spine to the opposite side, a positive Goldthwait's sign, 
marked limitation of forward bending in a standing position, 
loss of lateral motion with osteoarthritic changes, or 
narrowing or irregularity of the joint space, as well as 
abnormal mobility on forced motion, are due to the 
nonservice-connected low back disorders.  See 38 C.F.R. § 
4.71a, Diagnostic Code 5295; Madden v. Gober, 125 F.3d 1477, 
1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998) 
(Board has fact-finding authority to assess the quality of 
the evidence before it, including the duty to analyze its 
credibility and probative value, as well as authority to 
discount the weight and probity of evidence in light of its 
own inherent characteristics and its relationship to other 
items of evidence).  

It follows that a 20 percent evaluation, but no more, is 
warranted for the service-connected low back disorder under 
Diagnostic Code 5295 for the period from August 4, 1997, to 
October 28, 1998.  While the service-connected low back 
disorder is to be evaluated under all potentially applicable 
diagnostic codes, the fact remains that service connection is 
not in effect for intervertebral disc syndrome and that 
evaluation under Diagnostic Code 5293 is therefore not for 
application.  38 C.F.R. § 4.14.  

However, as indicated above, the service-connected 
lumbosacral strain may also be evaluated under Diagnostic 
Code 5292 for resulting limitation of lumbar spine motion.  
But any evaluation under Diagnostic Code 5292 may not be 
combined with a rating under Diagnostic Code 5295 for 
lumbosacral strain without violating the rule against 
pyramiding set forth in 38 C.F.R. § 4.14, which precludes the 
use of multiple diagnostic codes to artificially inflate the 
service-connected evaluation.  Rather, the diagnostic code is 
applied that best reflects the overall disability picture 
shown for the specific anatomical part involved.  Loss of 
range of motion of the lumbar spine is, of course, considered 
in evaluating the back disability under Diagnostic Code 5295 
as a symptom of the severity of the disability.  However, the 
service-connected evaluation is assigned that most accurately 
reflects the degree of functional impairment shown by the 
evidence of record.  The Board is of the opinion that the 20 
percent evaluation assigned herein essentially reflects the 
actual degree of functional impairment demonstrated in this 
case during the timeframe in question.  38 C.F.R. §§ 4.10, 
4.40 (2001).  The Board notes that the evaluation factors 
considered in DeLuca v. Brown, 8 Vet. App. 202 (1995), 
although undoubtedly present in this case, are mostly 
attributable to the nonservice-connected low back disorders.  
To the extent that they could be said to be present with 
respect to the service-connected lumbosacral strain, they are 
contemplated in the rating now assigned for the period prior 
to October 28, 1998.  

B.  Evaluation of lumbosacral strain from October 28, 1998

October 28, 1998, the date of the VA orthopedic examination, 
is the effective date selected by the RO for the grant of a 
40 percent rating under Diagnostic Codes 5292 and 5295.  The 
examinations conducted in October 1998 revealed severe 
limitation of motion of the lumbar spine together with marked 
evidence of painful motion, spasm, weakness and tenderness of 
the lumbar spine.  The veteran had a postural abnormality of 
the spine, together with neurological symptoms such as 
diminished reflexes in his lower extremities and burning in 
his feet.  However, the diagnoses to account for these 
symptoms involved disabilities for which service connection 
is not in effect.  

Similarly, the VA orthopedic examiner in April 2000 found 
significant limitation of motion of the lumbar spine, 
although the veteran actually exhibited improved ranges of 
motion in all planes of excursion than in October 1998.  The 
veteran continued to complain of constant pain in his low 
back, but even when pain was considered in limiting the 
motion of his lumbar spine, the veteran still had forward 
flexion to 50 degrees; backward extension to 25 degrees; 
lateroflexion to 30 degrees, bilaterally; and rotation to 30 
degrees, bilaterally.  The veteran continued to have 
decreased sensation in the lower extremities.  He also 
continued to wear a lumbosacral spine corset as needed and to 
walk with a cane.  However, the diagnoses to account for 
these symptoms were unrelated to the veteran's lumbosacral 
strain, according to the opinion that he entered after 
thoroughly reviewing the claims file.  See Crawford v. Brown, 
5 Vet. App. 33, 36 (1993); Del Rosario v. Principi, 3 Vet. 
App. 555, 557 (1992); Proscelle v. Derwinski, 2 Vet. App. 
629, 632 (1992) (all emphasizing the need for a thorough 
examination that takes into account prior medical treatment 
so that the evaluation of the veteran's disabilities will be 
a fully informed one).  

Thus, the examiner in April 2000 essentially disassociated 
the current low back symptomatology from the service-
connected lumbosacral strain.  His findings and diagnoses 
were, in that sense, nearly identical to the findings of 
other examiners throughout the course of the prosecution of 
this claim.  Notably, this opinion was essentially consistent 
with the opinion of a VA rheumatologist set forth in a letter 
of September 1, 1998, which indicated that the veteran 
primarily had degenerative arthritis with evidence of lumbar 
spinal stenosis and a chronic pain syndrome.  The 
rheumatologist's opinion was slightly more favorable to the 
veteran's case in concluding that he did not think that 
"most of his problem" was in any way related "to 
occurrences of thirty years ago."  The rheumatologist's 
opinion suggests the presence of at least minimal residuals 
of the veteran's service-connected lumbosacral strain, and 
this has been recognized in the evaluation assigned for the 
lumbosacral strain.  

The Board therefore concludes that the preponderance of the 
evidence is clearly against the claim for a rating in excess 
of 40 percent for lumbosacral strain from October 28, 1998.  
38 U.S.C.A. § 5107(b).  Where the preponderance of the 
evidence is against the claim, the benefit-of-the-doubt 
doctrine does not apply.  Schoolman v. West, 12 Vet. 
App. 307, 311 (1999).  

In so deciding, the Board has considered the veteran's 
testimony with respect to the severity of his low back 
condition.  The veteran is undoubtedly afflicted with severe 
low back problems, but it is not shown that most of his 
current symptoms are due to his service-connected lumbosacral 
strain.  The medical evidence attributes most of his low back 
problems to nonservice-connected disorders.  This is a case 
in which the veteran, as a lay person, while capable of 
providing evidence of symptomatology, is not capable of 
opining on matters requiring medical knowledge, such as the 
degree of disability produced by the symptoms or the 
condition causing the symptoms.  See Stadin v. Brown, 8 Vet. 
App. 280, 284 (1995), and cases cited therein.  

In any event, the veteran is currently receipt of the maximum 
schedular evaluation for lumbosacral strain or limitation of 
motion.  A higher evaluation is available for intervertebral 
disc  syndrome, but that disease has been dissociated from 
the veteran's service connected disability.

Finally, there is no showing of exceptional or unusual 
disability factors such as to render impractical the 
application of the regular schedular standards.  There is no 
showing that the service-connected low back disorder has 
resulted in frequent periods of hospitalization or in marked 
interference with employment.  See 38 C.F.R. § 3.321(b)(1).  
This is not to say that it does not result in some 
interference, but the impact of disability on a veteran's 
industrial capacity is contemplated in the rating schedule 
itself and thus in the percentage rating already assigned.  
See 38 C.F.R. § 4.1 (the degrees of disability specified in 
the rating schedule are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability).  The RO had before it much medical evidence 
that attributed the veteran current back complaints to 
nonservice-connected factors.  His disability has not 
required any, let alone frequent, periods of recent 
hospitalization.  He is currently not working, and therefore, 
is not experiencing marked interference with employment.  
Accordingly, the Board finds that the RO did not err in 
failing to refer this claim for an initial determination of 
extraschedular entitlement.  See Floyd v. Brown, 
9 Vet. App. 88, 95 (1996).  

C.  TDIU

The veteran claims entitlement to a TDIU.  Under 38 C.F.R. § 
4.16(a), total disability ratings for compensation may be 
assigned, where the schedular rating is less than total, when 
the disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities; provided that 
if there is only one such disability, this disability shall 
be ratable at 60 percent or more, and that, if there are two 
or more disabilities, there shall be at least one disability 
ratable at 40 percent or more, and sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  

The provisions of 38 C.F.R. § 4.16(b) states as follows:  

It is the established policy of the 
Department of Veterans Affairs that all 
veterans who are unable to secure and 
follow a substantially gainful occupation 
by reason of service-connected 
disabilities shall be rated totally 
disabled.  Therefore, rating boards 
should submit to the Director, 
Compensation and Pension Service, for 
extra-schedular consideration all cases 
of veterans who are unemployable by 
reason of service-connected disabilities, 
but who fail to meet the percentage 
standards set forth in paragraph (a) of 
this section.  The rating board will 
include a full statement as to the 
veteran's service-connected disabilities, 
employment history, educational and 
vocational attainment and all other 
factors having a bearing on the issue.  

The record shows that the veteran has two years of college 
education and training in welding at a technical college.  He 
has many years of work experience as a pipe fitter and welder 
and last worked full time in July 1997.  

The veteran contends that he is unemployable by reason of 
service-connected disability and that the RO erred in not 
referring his case to the Director of the VA Compensation and 
Pension Service for extraschedular consideration under the 
provisions of 38 C.F.R. § 4.16(b).  However, such a referral 
is only required under section 4.16(b) where the veteran 
fails to meet the percentage requirements set forth in 
38 C.F.R. § 4.16(a) and is found to be unemployable by reason 
of service-connected disabilities.  Intercurrent disability, 
that is, disability that arose following service and is 
shown, as here, to be unrelated to the service-connected 
disability, may not be used as a basis for the grant of a 
TDIU.  See 38 C.F.R. § 4.19.  

Just as under the provisions of 38 C.F.R. § 3.321(b)(1), the 
RO has some measure of discretion under section 4.16(b) 
because it must first determine that the veteran in fact is 
unemployable by virtue of service-connected disabilities.  
Where no such determination is warranted, the RO is not 
required or compelled to forward the matter to the Director 
of the Compensation and Pension Service or Under Secretary 
for Benefits for disposition.  

In this regard, the finding of the Social Security 
Administration is not dispositive.  The record shows that in 
1998, the Social Security Administration found that the 
veteran was entitled to disability benefits, beginning in 
July 1997, due to disorders of the back.  The medical 
evidence to support this finding included the report of Dr. 
Gulati, who found that the veteran would have significant 
physical impairment doing work-related activities based on an 
impression of lumbar spine stenosis.  In other words, the 
impairment of work-related activities was attributed to a 
nonservice-connected disorder.  

Moreover, it is well settled that decisions of the Social 
Security Administration regarding unemployability, while 
relevant, are not controlling with respect to VA 
determinations regarding unemployability.  See Damrel v. 
Brown, 6 Vet. App. 242, 246 (1994); Odiorne v. Principi, 3 
Vet. App. 456, 461 (1992); Murincsak v. Derwinski, 2 Vet. 
App. 363, 370-72 (1992); Masors v. Derwinski, 2 Vet. 
App. 181, 187-88 (1992); Collier v. Derwinski, 1 Vet. 
App. 413, 417 (1991).  

A statement from a former employer indicated that the veteran 
had worked for a construction company from September 1995 to 
July 1997, when he quit "due to a pre-existing back injury 
he received in the Service.  He was unable to perform job 
duties due to this injury."  Of course, the former employer 
is no more competent to attribute the veteran's current 
symptomatology to service-connected disability than the 
veteran, as this requires medical expertise.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992) (a lay witness is 
competent to describe visible symptoms but is not competent 
to offer evidence requiring medical knowledge such as a 
diagnosis or etiological opinion).  

It is also notable that the Social Security Administration 
based its award of disability benefits solely on the 
veteran's various back disorders; a secondary diagnosis was 
not established.  A psychological assessment performed in 
conjunction with the veteran's claim for Social Security 
disability benefits found no mental impairment to support his 
claim.  A diagnosis was not entered on Axis I or Axis II.  
Although he clearly had physical limitations that would 
impede work performance, it was felt that he could understand 
and remember instructions, could respond appropriately to 
supervision and coworkers in a work setting, and could live 
independently and manage his financial benefits.  Dr. Gulati 
found in September 1998 that there was no impairment of the 
veteran's his hearing, visual or speaking abilities.  These 
findings in turn suggest that the veteran would be capable of 
performing some form of sedentary employment involving mental 
skills with minimal physical exertion.  The Board notes that 
unemployment is not synonymous with unemployability, which 
involves an evaluation of the capacity to perform the 
physical and mental acts required by employment.  See Van 
Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  

After a careful review of the evidence of record, including 
the veteran's testimony, the Board concludes that the 
evidence preponderates against the claim of entitlement to a 
TDIU and that it must, therefore, be denied.  38 U.S.C.A. § 
5107(b).  

ORDER

A 20 percent evaluation for lumbosacral strain from August 4, 
1997, to October 28, 1998, is granted, subject to controlling 
regulations governing the payment of monetary benefits.  

An evaluation in excess of 40 percent for lumbosacral strain 
from October 28, 1998, is denied.  

A total disability rating based on individual unemployability 
due to service-connected disability is denied.  



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals



 

